UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1924


KOKOUVI AMOUZOU,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: December 21, 2017                                      Decided: March 13, 2018


Before WILKINSON, FLOYD, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kokouvi Amouzou, Petitioner Pro Se. Chad A. Readler, Kristen Giuffreda Chapman,
Jennifer Parker Levings, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kokouvi Amouzou, a native and citizen of Togo, petitions for review of an order of

the Board of Immigration Appeals (Board) dismissing his appeal from the immigration

judge’s decision denying his applications for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT). We have thoroughly reviewed

the record, including the transcript of Amouzou’s merits hearing before the immigration

court and all supporting evidence. We conclude that the record evidence does not compel

a ruling contrary to the administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B)

(2012), and that the Board did not abuse its discretion in finding that Amouzou’s conviction

was a particularly serious crime. See Gao v. Holder, 595 F.3d 549, 556-57 (4th Cir. 2010)

(noting standard of review). We also conclude that substantial evidence supports the

finding that Amouzou failed to establish eligibility for deferral of removal under the CAT.

See INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992) (stating standard of review).

Additionally, because Amouzou failed to substantially comply with the requirements under

In re Lozada, 19 I. & N. Dec. 637 (B.I.A. 1988), we will not review his claim that counsel

was ineffective.    See Barry v. Gonzales, 445 F.3d 741, 745-47 (4th Cir. 2006).

Accordingly, we deny the petition for review. We also deny Amouzou’s motion to

reconsider the order denying his motion for stay. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED



                                             2